Belcher, C.
In August, 1888, the plaintiff Charlotte Creswell, then Charlotte Bath, was left a widow by the death of her husband, Joseph Bath. She was then nearly seventy years of age, and had no children and no relatives in this state. She owned thirty-seven acres of farming land in the county of Ventura, on which she was living, and a lot in the town of Santa Paula, the whole being of the value of about four thousand dollars. At her request, the defendant William H. Welchman, who was her nephew, and was then residing in the state of New Jersey with his wife, the other defendant, came to this state to live with and take care of her. They arrived at her home about the 1st of February, 1889, and on the twelfth of that month she, for the expressed consideration of one dollar and other good and lawful considerations, executed and delivered to them a bargain and sale deed of all her real property, but “ reserving and excepting unto the grantor herein, for her own use and benefit, a life estate in the whole of said lands hereby granted, for and during the natural life of said grantor, with the right to use, occupy, and control absolutely the said lands and tenements, and to receive, take, and have the rents, issues, and profits thereof so long as she, the said Charlotte Bath, grantor, may live.”
The defendants continued to live with plaintiff until January, 1890, when they left her house and went away, claiming that they were compelled by her to do so.
On the day defendants left, John E. Creswell, a stranger to plaintiff, called at her house, and wanted work. She took him in and kept him till March 12th, when she married him.
On May 6, 1890, this action was commenced by Mrs. Creswell and her new husband to have the deed executed by her to defendants set aside and canceled, on *361the grounds that it “ was signed by plaintiff at the solicitations of defendants, and under undue influence exercised by them upon plaintiff, and with the intent and purpose on their part of cheating and defrauding plaintiff”; that the consideration for the conveyance had failed; “that said conveyance was made by plaintiff when of the age of seventy years, and when in feeble state of health, and when in great mental distress, and at a time when she did not know fully what she was doing, nor realize the effect upon her of the act, to wit, the execution of said deed”; and that the deed was fraudulent and void, and operated only as a cloud on her title.
The court below found that when the deed was made the plaintiff was “ competent and had sufficient capacity to convey her estate; that she signed, executed, and delivered the said deed voluntarily, of her own will, without solicitation, and free from undue influence; that no fraud was committed or attempted upon her by defendants, or either of them, to obtain said deed; that the consideration of the deed was the relationship between the parties, and the coming of defendants from their home in the state of New Jersey to the home of plaintiff in California, “ and the agreement on the part of said defendants, entered into with good faith by them, to make their home with said plaintiff, care for her, improve, repair, and make more comfortable and convenient her home, and attend to her business and affairs, and give her their companionship and society during the remainder of her lifetime”; that defendants came to California at an expense to themselves of two hundred dollars, and under plaintiff's direction “took full charge of her business and affairs, repaired and improved the dwellinghouse, the home of plaintiff, on said tract of land, by building three new rooms thereto, at an expense to themselves of four hundred dollars, and made their home with said plaintiff, provided and cared for her, gave her their companionship and society, and did fully pay, yield, and render the consideration for said deed for the space of about eleven months, when they were compelled to *362leave said premises and remove therefrom and give up the possession thereof, and to cease living with said plaintiff, caring for, or in any manner providing for or protecting her, or attending to her'affairs, by the acts and directions of said plaintiff herself; that plaintiff at said time refused to allow them- to do anything for her or to receive any aid from them, and demanded and received sole possession of said premises described in the complaint in this action, by virtue of the estate reserved unto herself in the said deed to the defendants”; that after defendants moved away, and before the commencement of this action, “ they offered to return to the said home of plaintiff, or to send her money if she so desired, all of which offers of defendants said plaintiff rejected, and refused to accept; that defendants provided said plaintiff, during the whole of the time that she permitted them to reside with and care for her, with a good and comfortable home, and did in good faith in all things pay, yield, and render the consideration agreed upon for said deed, except as prevented by the acts of said plaintiff.”
And as a conclusion of law, the court found that the deed was valid, and operated as a conveyance to the grantees in fee of the remainder, after the life estate reserved to the grantor, of all the lands and premises described in the deed, and that they were the owners thereof.
Judgment was accordingly entered that the plaintiffs take nothing by their action. From that judgment, and an order denying a new trial, the plaintiffs have appealed.
The only specifications found in the statement are that some of the findings were not justified by the evidence. But after carefully reading all of the evidence found in the transcript, we are of the opinion that it was amply sufficient to justify each- of the findings. It is true that when the deed was made the grantor was an old lady and alone in the world. She wanted company and care, and had solicited the defendants to come and *363live with her, offering to give them all that she had after her death. So far as appears, she was then of sound mind, and able to transact her business understandingly. She went to a lawyer to have him draw the deed, and presumably it was drawn at her dictation and as she wanted it.
The defendants came to this state at an expense of two hundred dollars, and afterwards expended four hundred dollars in repairing and enlarging the house. No offer was made to return any of this money to them. They appear to have acted in good faith, and to have intended to live with and take care of the old lady as long as she should live. That they were unable to do this was not their fault. They left because she had changed her mind and would not permit them to remain. She had reserved a life estate in the property, with a right to its possession, and they could only occupy it with her consent. The deed to them was absolute and without any conditions, but they could exercise no control over the property duiing her lifetime. After they left, they offered to send her money if she needed it, or to return and rent the farm, and she replied that she had rented the farm and herself with it; she had got married, and they need not trouble themselves about sending her any money. They seem, therefore, to have been fully justified in going and remaining away. And speaking of this action, it was proved that she had said she didn’t care which party won it. “ All she wanted was the property during her lifetime, and she had that.”
Upon the facts shown, we think the court below was right in entering judgment as it did, and we advise the’ the judgment and order be affirmed.
Haynes, C., and Vanclief, C., concurred.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.
De Haven, J., Sharpstein, J., McFarland, J.
Hearing in Bank denied.